Citation Nr: 0428362	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee internal derangement with lateral 
instability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative arthritis, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1945 to June 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which increased the 
disability evaluation for the veteran's right knee internal 
derangement with lateral instability from 20 to 30 percent; 
granted a separate 10 percent evaluation for his right knee 
degenerative arthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5261; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In December 2003, the Board informed the 
veteran that R. Edward Bates, his private attorney, was no 
longer authorized to represent individuals before the 
Department of Veterans Affairs (VA).  The veteran was 
notified of his right to select a new representative or to 
represent himself before the VA.  The veteran did not 
responded to the Board's notice.  In March 2004, the Board 
remanded the veteran's claims to the RO for additional 
action.  The veteran represents himself in the instant 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND


In its March 2004 Remand instructions, the Board directed 
that the RO was to contact the veteran and ask him to provide 
information as to any treatment of his knee disabilities 
after October 2000.  If the veteran had received additional 
treatment, the RO was to then contact the identified health 
care provider and request that copies of all available 
clinical documentation pertaining to the cited treatment be 
forwarded for incorporation into the record.  In a June 2004 
written statement, the veteran indicated that he had received 
additional treatment of his knee disabilities from Melvyn H. 
Rech, D.O., and enclosed a completed Authorization and 
Consent to Release Information to the VA (VA Form 21-4142).  
The RO did not subsequently request clinical documentation 
from Dr. Rech.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is again REMANDED for the following 
action:  

1.  The RO should contact Melvyn H. Rech, 
D.O., and request that he forward copies 
of all available clinical documentation 
pertaining to his treatment of the 
veteran after October 2000 for 
incorporation into the record.  

2.  The RO should then readjudicate the 
veteran's entitlement to both increased 
evaluations for his right knee internal 
derangement with lateral instability and 
right knee degenerative arthritis and a 
total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

